United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7071                                                 September Term, 2022
                                                                       1:21-cv-02683-UNA
                                                       Filed On: October 31, 2022
Mark K. Bowser, Jr.,

              Appellant

       v.

DC Department of Corrections, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Wilkins, and Pan, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed March 30, 2022,
be affirmed. This court may affirm the district court’s dismissal order “on any basis
supported by the record, even if different from the grounds the district court cited.”
Parsi v. Daioleslam, 778 F.3d 116, 126 (D.C. Cir. 2015). By order filed November 8,
2021, the district court directed appellant to file within 30 days an amended complaint
correcting several deficiencies in his original complaint. Appellant attached to his notice
of appeal an amended complaint that he attempted to file, though he improperly mailed
the amended complaint directly to the district judge rather than to the district court clerk.
See D.D.C. LCvR 5.1(a). Even if the district court had considered this amended
complaint prior to dismissing the case, however, the amended complaint still failed to
comply with the district court’s instruction to identify “the claims [appellant] intends to
bring, including what, if any rights have been violated, and under what specific legal
authority” those claims arise. 11/8/21 D. Ct. Order; see Graham v. Connor, 490 U.S.
386, 394 (1989) (“The first inquiry in any § 1983 suit is to isolate the precise
constitutional violation with which [the defendant] is charged.”) (citation and internal
quotation marks omitted) (alteration in original). Consequently, because appellant’s
amended complaint does not articulate which of his constitutional rights are at issue in
this case, and how the defendants’ alleged conduct violated those rights, he has not
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7071                                                September Term, 2022

shown that the district court’s dismissal of this case was an abuse of discretion. See
Peterson v. Archstone Cmties. LLC, 637 F.3d 416, 418 (D.C. Cir. 2011); see also
James V. Hurson Assocs., Inc. v. Glickman, 229 F.3d 277, 283 (D.C. Cir. 2000) (“[A]
district court need not be made to reconsider an amended complaint that fails to state a
claim upon which relief could be granted, or that would otherwise fail as a matter of
law.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam




                                          Page 2